Exhibit 99.1 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (in thousands) For the years ended May 31, Net (loss) income $ $ $ Other comprehensive income (loss): Add: Unrealized gains (losses) on securities Unrealized gains on derivatives - - Less: Realized gains on derivatives Other comprehensive (loss) income Total comprehensive (loss) income Less: Total comprehensive loss (income) attributable to noncontrolling interest Total comprehensive (loss) income attributable to CFC $ $ $
